Exhibit 10.3

THIS LEASE, Made this 20th day of July, 1993, by and between ANGELA I. STAUVER,
hereinafter referred to as “Lessor,” and FIRST WEST VIRGINIA BANK, N.A., a West
Virginia corporation, hereinafter referred to as “Lessee;”

W I T N E S E T H:

That for and in consideration of the mutual covenants, agreements and conditions
hereinafter set forth and of the payment of the rentals hereinafter reserved,
Lessor does hereby rent, demise, lease and let to Lessee the following described
property and improvements, hereinafter referred to as the “Leased Premises,” the
real estate situate in Wheeling, Ohio County, West Virginia, described as
follows:

All of Lots Thirty-One (31) and Thirty-Two (32) in the Woodsdale Section of the
City of Wheeling, as set forth in the Plat of Woodsdale which is recorded in
Deed Book 86, at pages 209, 210, and 211; together with any rights or interest
that Lessor may have in and to the original right of way of the Wheeling and Elm
Grove Railroad Company which borders along the northerly side of the property
hereby demised.

I. TERM

The term of this Lease shall be for a period of twenty (20) years commencing on
the 1st day of July, 1993 and ending on June 30, 2013.

II. AUTHORIZED USE

The leased premises may be used for the continued operation of a bank facility
as presently located thereon and for all purposes as may ordinarily and usually
be incidental to same and for any other commercial purpose as Lessee may chose.
Lessee shall not use or occupy the leased premises for any unlawful purpose and
will conform to and obey all present and future laws and ordinances and all
rules, regulations, requirements and orders of all governmental authorities or
agencies with jurisdiction thereof, respecting the use and occupation of the
leased premises.

III. RENT

A. The Lessee covenants and agrees to pay to the Lessor, without demand, and in
advance, on or before the first day of each month, in equal monthly
installments, as basic rent for the



--------------------------------------------------------------------------------

premises an annual rental as follows:

i. During the period from July 1, 1993 to and including the 30th day of June,
1998, an annual rental in the amount of Thirty-two Thousand Dollars ($32,000.00)
payable in monthly installments of Two Thousand Six Hundred Sixty-six Dollars
and Sixty-seven Cents ($2,666.67).

ii. Commencing on July 1, 1998 and each 1st day of July thereafter during the
term of this lease and any renewal thereof the annual rental shall be the same
sum as provided for in the initial five-year period of this lease, adjusted,
however, upon an annual basis (and whether such adjustment be upward or
downward), based upon the relation of the then Consumer Price Index (all items)
to the Consumer Price Index (all items) as the same shall have been reported by
the United States Department of Labor, Bureau of Statistics, as of July 1, 1993
or the most recent date prior to July 1, 1993. As an illustration of the
provision for rental adjustment: if, as of July 1, 1993 (or the most recent date
reported prior thereto), the Consumer Price Index (all items) shall be 390.00
and the corresponding Price Index (all items) as of July 1, 1998 shall be
400.00, the annual rental for the term beginning on July 1, 1998 and ending
July 30, 1999 shall be determined by dividing the term rental for a twelve
(12) month period. ($32,000.00) by 390.00, and multiplying the quotient ($82.05)
by 400.00, to determine the annual rent ($32,820.00). A similar computation
shall be made at the beginning of each subsequent rental year during the term of
this lease and any renewal thereof.

The annual rental as determined shall be payable in twelve equal monthly
installments allowing for sufficient time after the data is reported by the
Department of Labor to make the required calculation.

Notwithstanding any possible provision to the contrary contained herein, it is
agreed by the parties hereto that the minimum annual rental payable hereunder
for any lease year during the term hereof shall not be less than Thirty-two
Thousand Dollars

 

2



--------------------------------------------------------------------------------

($32,000.00).

IV. TAXES

Lessee covenants and agrees to pay all real estate taxes, service charges,
assessments and other governmental charges, and/or installments thereof, general
and special, ordinary or extraordinary, foreseen or unforeseen, including
assessments for public improvements or benefits, which may be laid, levied,
assessed or imposed upon or become due and payable and a lien upon the leased
premises or any part thereof, or anything appurtenant thereto, or the sidewalks
or streets adjacent thereto, during the lease term and any extension or renewal
thereof. It shall be the duty and obligation of Lessee to pay to the appropriate
governmental body all such taxes, service charges, assessments and other
governmental charges. Lessee shall have the right to contest the amount or
validity of any increases in taxes, assessments or governmental charges by
appropriate legal proceedings but this shall not be deemed or construed in any
way as relieving Lessee of its covenant to pay any such assessments or charges.
Nothing contained in this Lease shall require Lessee to pay any estate,
inheritance, income, business and occupation, or other personal taxes of the
Lessor.

V. UTILITIES

Lessee shall promptly pay all bills or charges for electricity, gas, water,
sewer, and for all other charges for utilities, used on or pertaining to the
premises, and all other assessments or charges of any kind of any utility or
public service company which may pertain to the leased premises.

VI. NET LEASE

This Lease shall be deemed and construed to be a “net lease” and except as
herein otherwise expressly provided, the Lessor shall receive the rental called
for herein and all other payments hereunder shall be made by the Lessee and
shall not be subject to any charges, assessments, impositions, expenses or
deductions of any kind or nature whatsoever, except as otherwise herein
expressly

 

3



--------------------------------------------------------------------------------

provided.

VII. INDEMNIFICATION AND LIABILITY

Lessee shall indemnify, hold harmless and defend Lessor from and against any and
all costs, expenses (including reasonable attorneys’ fees), liabilities, losses,
damages, suits, actions, fines, penalties, claims or demands of any kind and
asserted by or on behalf of any person, firm, corporation, or governmental
authority arising out of or in any way connected with, (i) any failure by Lessee
to perform any of the agreements, terms, covenants or conditions of this Lease
required to be performed by Lessee, (ii) any failure by Lessee to comply with
any statutes, ordinances, regulations or orders of any governmental authority,
or (iii) any accident, death or personal injury or damage to or a loss or theft
of property, which shall occur in or about the premises.

Lessee shall indemnify Lessor and save Lessor harmless as to, inter alia, any
liability that may be claimed by anyone because of injury, including death, and
damages received on, from or about the premises or the appurtenances thereto,
whether by reason of the negligence of Lessee, its agents, employees, licensees,
patrons and visitors, and condition of the premises or otherwise. Lessor shall
not and Lessee shall be liable for any damage occasioned by Lessee’s failure to
keep said premises in repair and Lessor shall not and Lessee shall be liable for
any damage done or occasioned by or from plumbing, gas, water, steam or other
pipes, sewerage, or the bursting, leaking or running of any cistern, tank,
washstand, water closet, or waste pipes in, above, upon or about the leased
premises. It is expressly understood that the specific provisions of this
paragraph are by way of example and are not to be interpreted as limiting the
provisions of the paragraph immediately above.

VIII. LESSEE TO REPAIR

Lessee shall take good care of the leased premises and of any buildings now or
hereafter erected thereon, both inside and outside, and keep the same and all
parts thereof, including without

 

4



--------------------------------------------------------------------------------

limitation, the roof, foundations and appurtenances thereto, together with any
and all alterations, additions and improvements therein or thereto, in good
order and condition, suffering no waste or injury, and shall, at the Lessee’s
expense, promptly make all needed repairs and replacements, interior and
exterior, structural and otherwise, foreseen and unforeseen, ordinary and
extraordinary, and regardless of the time remaining the expiration of the term
hereby granted, in and to any buildings and structures (including foundations)
and equipment, at the commencement of the term hereof or thereafter, erected or
used upon the leased premises, including vaults, sidewalks, curbs, water, sewer
and gas connections, pipes and mains, and all other fixtures, machinery and
equipment belonging to or connected with said premises or used in their
operation. All such repairs and replacements shall be of good quality sufficient
for the proper maintenance and operation of the demised premises and shall be
construed and installed in compliance with all legal requirements and insurance
requirements. Lessee shall not permit the accumulation of waste or refuse
matter, or permit anything to be done upon the leased premises which would
invalidate or prevent the procurement of any insurance policies which may at any
time be required pursuant to the terms herein. Lessee shall not obstruct or
permit the obstruction of the street or sidewalk and shall keep the sidewalk and
curb adjoining the leased premises clean and free of snow and ice.

IX. ASSIGNMENT AND SUBLETTING

Lessee may sublet or assign all or portions of the leased property provided that
business or occupation of the sub-tenant or assignee is not extra-hazardous,
disreputable, or illegal, and provided further that Lessee shall remain
primarily liable for the payment of the rent herein reserved and for the
performance of all other terms and conditions of this lease required to be
performed by Lessee.

X. LIENS

Lessee shall not suffer any lien to be created or to exist

 

5



--------------------------------------------------------------------------------

affecting the leased premises. Lessee shall at all times be responsible for the
prompt discharge of any and all mechanics’ liens or other liens filed against
the leased premises by reason of any improvements thereto made by Lessee. The
leased premises shall not be subject to any of such liens caused by the acts of
Lessee, and Lessee shall indemnify and save harmless Lessor from any and all
costs and expenses resulting from the placing of any such lien on the leased
premises.

XI. DAMAGE OR DESTRUCTION

In case of damage or destruction by fire or otherwise, the Lessee shall repair,
restore, or rebuild the buildings and improvements on the premises, in
accordance with the plans and specifications to be approved by Lessor, with all
reasonable dispatch, and, in any event within six months from the time of such
damage or destruction; provided, that in case of any such damage or destruction
the Lessor shall apply any insurance proceeds recovered to such repair,
restoration or rebuilding and provided, further, that all insurance money
recovered and not paid to Lessor shall first be so applied. The Lessee shall use
all of such insurance monies for the repair or reconstruction of such insured
building and improvements and shall provide any additional sums which may be
required to complete the repair or reconstruction thereof, so that the repaired,
rebuilt, or newly constructed buildings and improvements shall be at least equal
in stability, permanency of construction, usefulness and value to the building
and improvements in existence immediately prior to the damage or destruction.

XII. CONDEMNATION

A. If all of the leased premises shall be taken by eminent domain proceedings
instituted by any public body or other entity having the right of eminent
domain, or if such portion of the premises be so taken as to make it
unreasonable for Lessee to use the remaining portion of the property for the
intended and permissible use, this Lease shall terminate as of the date of the

 

6



--------------------------------------------------------------------------------

taking of possession by the condemning authority under such eminent domain
proceedings. The rent payable hereunder shall be adjusted to such date and all
rights and liabilities of the parties which would have accrued following such
date shall cease and terminate, but rights and liabilities of the parties which
have accrued prior to such date shall continue in full force and effect. All of
the proceeds derived from such eminent domain proceedings shall be payable to
Lessor, except that Lessee shall be entitled to receive out of such proceeds any
amounts which can be specifically attributed to any of the following:

1. During the initial term of this lease only, Lessee’s proportionate share of
the award for the value of the leasehold improvements as determined by the
number of years of such initial term that are remaining on the date of taking.

2. Compensation by the condemning authority for damages to Lessee’s personal
property resulting from condemnation.

3. The amount of any removal or relocation reimbursement made by the condemning
authority to Lessee as a tenant.

4. Compensation by the condemning authority for anticipated business proceeds
lost to Lessee.

The Lessee shall have no right to any such proceeds except as specifically
enumerated in paragraphs 1 through 4 of paragraph A, next preceding.

For the purposes of this paragraph, it is agreed that a conveyance by Lessor to
any condemning authority following receipt of notice of intention to acquire the
property through eminent domain proceedings shall be deemed a condemnation or
taking.

B. If a portion of the leased premises shall be taken by eminent domain and such
taking does not make it unreasonable or imprudent to use the remaining portion
of the premises for its intended and permissible use, the rent to be paid by
Lessee shall be adjusted and decreased according to the value of the leased
premises so taken as compared to the total value of the leased premises
immediately prior to such taking and Lessee shall be

 

7



--------------------------------------------------------------------------------

entitled to receive out of the proceeds of such eminent domain proceeding the
amount attributed to any of the conditions enumerated in subparagraphs numbered
1 through 4 of paragraph A, next preceding. If the parties are unable to agree
on the amount of reduction of rent in the event of such partial taking, then
such dispute shall be settled by arbitration in accordance with the rules of the
American Arbitration Association.

XIII. ACCESS TO PREMISES

The Lessee will permit Lessor and her agents to enter upon said demised premises
during reasonable hours for the purpose of examining and inspecting the same.
During the six (6) months prior to the expiration of the term of this lease or
any extension or renewal thereof, Lessor or its agents shall have the further
right to show it to prospective purchasers or lessees. During the six (6) months
prior to the expiration of the term of this Lease, or any extension and renewal
thereof, the Lessor may place upon the leased premises the usual notices “To
Let” or “For Sale,” which notices the Lessee shall permit to remain thereon
without molestation. If, during the last month of the original term or any
extension and renewal term, the Lessee shall have removed all or substantially
all of its property from the leased premises, the Lessor may enter immediately
and alter, renovate and decorate the leased premises, without elimination or
abatement of rent and without liability to the Lessee for any compensation, and
such acts shall have no effect upon this Lease. If the Lessee shall not be
present to open and permit an entry into the leased premises at any time when
for any reason an entry therein shall be necessary or permissible, the Lessor or
its agents may enter the leased premises by a master key, or may enter forcibly
the leased premises, without rendering the Lessor or such agents liable therefor
(if during such entry the Lessor or its agents shall accord reasonable care to
the Lessee’s property), and without in any manner affecting the obligations and
covenants of this Lease. The Lessor’s right of re-entry shall not be deemed to
impose upon the Lessor any obligation,

 

8



--------------------------------------------------------------------------------

responsibility or liability for the care, supervision or repair of the leased
premises other than as herein provided.

Should the Lessee at any time during the original term, or any extension and
renewal thereof, abandon the leased premises or any part thereof, the Lessor
may, at its option, enter into the leased premises by force or otherwise,
without being liable for any prosecution therefor, and without becoming liable
to the Lessee for damages or for any payment of any kind whatsoever, and may, in
its absolute discretion, as agent of the Lessee re-let the leased premises, or
any part thereof, for the whole or any part of the then unexpired term, and for
the purposes of such re-letting, the Lessor may make alterations and
modifications of the leased premises, and may receive and collect all rent
payable by virtue of such re-letting and, if Lessor shall, because of
non-payment of rent or other breach of condition or covenant or agreement,
re-enter and repossess the leased premises pursuant to the conditional
limitations contained herein, by summary proceedings, force or otherwise, the
Lessor may, at its option, hold the Lessee liable for the difference between the
rent and other charges that would have been payable hereunder during the residue
of the term of this Lease, if it had continued in force, and the net rent for
such period realized by the Lessor by means of re-letting to any other party or
parties, on such terms and conditions as may in the absolute discretion of the
Lessor be provided, and the Lessee shall pay monthly in advance, at such periods
as the rent hereunder would have fallen due, if this Lease continued, the
differential between the original amount of each monthly rental installment, as
herein provided and the net proceeds or re-letting after deducting expenses of
every nature and description incurred by the Lessor, including commissions and
the cost of all alterations and modifications to the leased premises made in
re-letting same.

XIV. SUBORDINATION

Lessee shall, upon the request of the Lessor, subordinate this Lease and the
lien hereof to the lien of any present or future

 

9



--------------------------------------------------------------------------------

mortgage or deed of trust upon the demised premises, or any property of which
the demised premises are a part, irrespective of the time of execution or the
time of recording of any such mortgage or deed of trust, provided that the
holder of any such mortgage or deed of trust shall enter into a written
agreement with Lessee to the effect that in the event of foreclosure of said
mortgage or deed of trust, this Lease and the rights of the Lessee hereunder
shall not be in any way affected but shall continue in full force and effect so
long as Lessee shall not be in default hereunder.

XV. INSURANCE

The Lessee shall, throughout the Lease term, at the Lessee’s expense, keep the
leased premises insured against all loss or damage by fire (with extended
coverage) in an amount equal to the full insurable value thereof by policies
containing the usual co-insurance clause. The term “insurable value” shall be
deemed to mean the cost of replacement of the improvements. Such policy or
policies shall be written on a replacement cost basis. Notwithstanding anything
herein contained to the contrary, the Lessor shall at all times be entitled to
insurance in an amount sufficient to avoid the effects of co-insurance in the
event of partial loss. In the event of any change in co-insurance requirements
applicable to the leased premises, the policies furnished by the Lessee shall
comply with such changes.

Such insurance shall be carried in favor of the Lessor with the Lessor
designated as a named insured. All such insurance may also be carried in favor
of the Lessee in this Lease described, as its interest may appear; provided,
however, that any such policy shall effectively provide that the Lessor’s
interest therein shall not be subject to cancellation by reason of any act or
omission of the Lessee.

The Lessee shall procure policies for such insurance for periods of from one
(1) to five (5) years, as the Lessee shall elect, and shall deliver to the
Lessor a certificate evidencing such policies, with evidence, by stamping or
otherwise, of the

 

10



--------------------------------------------------------------------------------

payment of the premiums therein, and shall procure and deliver renewals thereof
from time to time at least sixty (60) days before the expiration of any similar
policy then existing, and in default of such delivery, the Lessor may procure
any such insurance for such periods as the Lessor shall elect, and the Lessee
shall, on demand, reimburse the Lessor for all outlays for such insurance with
interest thereon at the rate of ten percent (10%) per annum. However, this does
not relieve the Lessee of this responsibility. All insurance required by this
Lease shall be in such form and shall be procured in such amounts and in such
companies licensed to do business in West Virginia as the Lessor shall
reasonably approve.

The Lessee shall neither do nor suffer anything to be done whereby any of the
insurance provided by the provisions of this section shall be or may be
invalidated in whole or in part.

Lessee shall, at its sole expense, procure, carry and maintain in full force and
effect throughout the term of this Lease and renewal term or terms thereof,
public liability insurance in an amount not less than $1,000,000 for personal
injury or death to one person and not less than $1,000,000 for personal injury
for more than one person in an accident, and not less than $1,000,000 for damage
to property. Lessee shall cause such insurance to name Lessor as an additional
insured.

XVI. DEFAULT BANKRUPTCY OR INSOLVENCY OF LESSEE

Subject to the provisions of paragraph XII, if Lessee shall fail to observe or
perform any of its obligations under this Lease and shall fail to cure any such
default within thirty (30) days after written notice from Lessor to do so or
shall fail to take appropriate steps within thirty (30) days after written
notice from Lessor to cure a default which by its nature requires more than
thirty (30) days to cure or if Lessee shall be adjudicated a bankrupt or become
insolvent or shall make an assignment for the benefit of creditors or commit any
other act of insolvency, then and in any such case, Lessor may lawfully enter
into and upon the

 

11



--------------------------------------------------------------------------------

leased premises or any part thereof without notice or demand and repossess the
same and expel and remove any property or effects, with or without prejudice to
any remedies which may be available for arrears of rent or for Lessee’s breach
of covenant. Upon such entry by Lessor, this Lease shall terminate and Lessee
covenants that in case of such termination it will, (a) indemnify the Lessor
against all loss of rent which Lessor may incur by reason of such termination
during the residue of the specified term, and (b) indemnify the Lessor against
all legal costs and charges, including counsel fees lawfully and reasonably
incurred, in obtaining possession of the leased premises after a default of the
Lessee or after the Lessee’s default in surrendering possession upon the
expiration or earlier termination of the original Lease term or any extension
and renewal terms or enforcing any covenant of the Lessee herein contained.

XVII. REMOVAL OF CHATTELS

The Lessee may, at any time during the original term of this Lease or any
renewal or extension thereof, if Lessee is not then in default hereunder, remove
all or any part of the furniture, trade fixtures, business equipment and all
other improvements or personal property of the Lessee; provided, however, that
any damage caused to the leased premises as a result of such removal shall be
corrected by the Lessee at its own expense.

XVIII. ALTERATIONS

Lessee may make alterations, additions or improvements to the premises without
the prior written consent of Lessor, to such an extent as Lessee may determine
is necessary for the conduct of its business.

Lessee is permitted to make improvements upon contiguous property owned by it
and to connect the same to the existing building located upon the leased
premises. At the expiration or sooner termination of this lease agreement,
Lessee shall close all connecting openings between the buildings and return the
existing building to its former condition.

 

12



--------------------------------------------------------------------------------

XIX. OPTION TO EXTEND

Lessee may extend this Lease for an additional period of ten (10) years upon the
same terms and conditions as set forth herein. To exercise this opinion, Lessee
shall give written notice to Lessor in the manner hereinafter provided on or
before the 1st day of January, 2013. The rental during said extended term, which
shall commence on the 1st day of July, 2014 , shall be an annual rental that
shall be calculated and shall be payable in the same manner as hereinbefore
provided in paragraph III RENT.

XX. OPTION TO PURCHASE

In the event Lessor shall receive from a third party at any time during the term
of this lease a bona fide offer to purchase the leased premises at a specified
price whether such price be first fixed by Lessor or the third party, and Lessor
shall decide to sell the same for such amount, Lessor shall promptly give Lessee
notice of the terms of such offer and of Lessor’s willingness to sell for the
price offered, and Lessee shall have the first refusal and privilege of
purchasing said premises at such price; such option to be exercised within
thirty (30) days after Lessee receives notice from Lessor, by Lessee’s notifying
Lessor that it will purchase said premises for the amount specified in said
offer. In the event Lessee shall not give Lessor notice, within said thirty
(30) day period, of its intention to purchase for the amount specified in said
offer, Lessee shall not be obligated to purchase, and Lessor may thereafter sell
said promises to the party making the offer; subject, however, to this lease and
to the leasehold estate herein granted and to the extension of this lease herein
granted to Lessee. If for any reason said premises are not sold to such party,
notice of any subsequent bona fide offers, acceptable to Lessor, shall be given
to Lessee upon the same terms and conditions for acceptance or rejection as
hereinabove provided.

In the event Lessee exercises this Option, the Lessor shall convey title to the
real property to the Lessee or its successors or assigns by good and sufficient
General Warranty Deed, warranting

 

13



--------------------------------------------------------------------------------

title to be free and clear of all liens, charges and encumbrances, clouds and
defects whatsoever, except for restrictions, reservations, limitations,
easements and conditions of record, zoning ordinances and taxes and assessments
which are a lien but not due and payable. Within fifteen (15) days from receipt
of the notice of the exercise of this Option, Lessor shall submit a copy of the
proposed deed to Lessee’s counsel for approval. The closing shall not be more
than sixty (60) days following the date of the exercise of the Option nor more
than forty-five (45) days following the receipt of a copy of the proposed deed
of conveyance if that date be later.

All provisions of the Lease shall remain in effect until the date of closing and
Lessor agrees to execute, in recordable form, a cancellation agreement of this
Lease.

XXI. LESSOR’S OPTION TO PURCHASE

In the event Lessee shall receive from a third party at any time during the term
of this lease a bona fide offer to purchase its property which is contiguous to
the leased premises at a specified price whether such price be first fixed by
Lessee or the third party, and Lessee shall decide to sell the same for such
amount, Lessee shall promptly give Lessor notice of the terms of such offer and
of Lessee’s willingness to sell for the price offered, and Lessor shall have the
first refusal and privilege of purchasing said premises at such price; such
option to be exercised within thirty (30) days after Lessor receives notice from
Lessee, by Lessor’s notifying Lessee that she will purchase said premises for
the amount specified in said offer. In the event Lessor shall not give Lessee
notice, within said thirty (30) day period, of her intention to purchase for the
amount specified in said offer, Lessor shall not be obligated to purchase, and
Lessee may thereafter sell said property to the party making the offer. If for
any reason said premises are not sold to such party, notice of any subsequent
bona fide offers, acceptable to Lessee, shall be given to Lessor upon the same
terms and conditions for acceptance

 

14



--------------------------------------------------------------------------------

or rejection as hereinabove provided.

XXII. GOVERNING LAW

This Lease shall be construed, governed and enforced in accordance with the laws
of the State of West Virginia.

XXIII. SEPARABILITY

If any provisions of this Lease shall be held to be invalid, void or
unenforceable, the remaining provisions hereof shall in no way be affected or
impaired and such remaining provisions shall remain in full force and effect.

XXIV. PARAGRAPH HEADINGS

The paragraph headings contained in this Lease are inserted solely as a matter
of convenience and for reference, and in no way define, limit or describe the
scope or intent of any provisions of this Lease.

XXV. NOTICES

All notices to be given hereunder by either party to the other shall be in
writing and sent by certified or registered mail to Lessee at P. O. Box 6671,
Wheeling, West Virginia 26003, and to Lessor at 11 Stratford Road, Wheeling,
West Virginia 26003.

XXVI. EXECUTION

This Lease shall become effective when it has been signed by a duly authorized
officer or representative of each of the parties and delivered to the other
party. This Lease is being executed simultaneously in counterparts, and each of
such fully executed counterparts shall be deemed an original and it shall not be
necessary in making proof of this Lease to produce or account for more than one
such counterpart.

XXVII. ENTIRE AGREEMENT

This Lease contains all the agreements, conditions, understandings,
representations and warranties made between the parties hereto with respect to
the subject matter hereof, and may not be modified orally or in any manner other
than by an agreement

 

15



--------------------------------------------------------------------------------

in writing signed by both parties hereto or their respective successors in
interest.

 

/s/    Angela I. Stauver

Angela I. Stauver FIRST WEST VIRGINIA BANK, N.A. a West Virginia Corporation By
 

/s/    Ronald L. Solomon

  Its  

Vice Chairman

STATE OF WEST VIRGINIA,

COUNTY OF OHIO, TO-WIT:

I, a Notary Public, do hereby certify that Angela I. Stauver, who signed the
foregoing writing bearing date the 20 day of July, 1993, has this day
acknowledged the said writing before me.

Given under my hand this 26th day of July, 1993.

 

/s/    James McDermott

Notary Public

My Commission Expires:

LOGO [g31026ex10_3pg16.jpg]

 

 

STATE OF WEST VIRGINIA,

COUNTY OF OHIO, TO-WIT:

I, a Notary Public, do hereby certify that Ronald L. Solomon, who as Vice
Chairman , signed the foregoing writing bearing date the 20 day of July, 1993,
on behalf of First West Virginia Bank, N.A., a West Virginia corporation, and
has acknowledged the said writing to be the act and deed of that corporation.

 

16



--------------------------------------------------------------------------------

Given under my hand this 20 day of July, 1993.

 

/s/ Michele L. Stanley

Notary Public

 

My Commission Expires:    LOGO [g31026ex10_3pg17.jpg] May 19, 2002   

 

 

This Lease Prepared By:

JAMES D. McDERMOTT, ESQUIRE

McDermott, Bonenberger, McDermott & Gallaway

53 Washington Avenue

Wheeling, West Virginia 26003

JDM: vu\Stauver.Lease

 

17